IN THE SUPREME COURT OF THE STATE OF NEVADA


                  XIYING GUO, A/K/A ELIZABETH GUO,                      No. 84019
                  Appellant,
                  vs.
                  TIM GAO,                                                  FILED
                  Respondent.
                                                                            JAN 5 2022
                                                                                 IL BROWN


                                                                                 CLERK
                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on January 4, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 14 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. To date, appellant
                 has not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN

                                                           BY:


                 cc:   Hon. Nadin Cutter, District Judge, Family Court Division
                       Xiying Guo
                       Page Law Firm
                       Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

 10)   047
                                                                                  ct•z4,33